DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Claims 1, 2 and 7 have been amended and claim 3 has been cancelled
Claims 1, 2 and 4-18 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Matsuoka (US 2008/0314862) in view of Oguchi (US  2010/0089865).

1, 2: Matsuoka discloses a synthetic resin bottle for aseptic filling [0035-0036], including a tube-shaped body 1 section comprising: eight decompression absorbing panels 43 configured to absorb decompression after the bottle for aseptic filling is filled with a beverage at normal temperature and the bottle is sealed, which are disposed at equal intervals in said body section ([0052]; fig. 1); 

pillar sections 45 respectively disposed between said decompression absorbing panels and formed by arcuate wall surfaces, wherein said arcuate wall surfaces of said pillar sections in a cross section of said body section configure parts of one imaginary perfect circle (fig. 9); and

wherein, in a cross section of said body section, an end portion (start of 45) of said decompression absorbing panels connected to an edge of said pillar sections in a circumferential direction is a curved line having a curvature radius equal to or larger than 5 mm [0056].

While Matsuoka discloses the panels extending a length of the bottle (fig. 1), Matsuoka fails to teach the pillar sections covering 20-50% of the circumferential length. Oguchi teaches pillar sections 115 respectively disposed between said decompression absorbing panels and formed by arcuate wall surfaces, wherein said arcuate wall surfaces of said pillar sections in a cross section of said body section configure parts of one imaginary perfect circle, and a total of circumferential lengths of said arcuate wall surfaces of said pillar sections is 20 to 50% of a total circumferential length of said perfect circle ([0005]; fig. 5-6). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the absorption panels of Matsuoka to include the panel coverage of Oguchi to ensure proper support and reinforcement during both filling and handling. 

5: Matsuoka-Oguchi discloses the synthetic resin bottle according to claim 4, wherein said synthetic resin bottle is a bottle for sales while being warmed (Oguchi; abstract).

6: Matsuoka-Oguchi discloses the synthetic resin bottle according to claim 1, wherein an embossed section is provided on at least an outer circumferential surface of said body section (Matsuoka; fig. 1).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Matsuoka (US 2008/0314862) in view of Oguchi (US  2010/0089865) in view of Ota (JP 2006-321522).

4: Matsuoka-Oguchi discloses the synthetic resin bottle according to claim 1, but fails to disclose a specific panel radius. Ota teaches the synthetic resin bottle wherein, in a cross
section of said body section, said decompression absorbing panel includes a recessed section
including a curved line having a curvature radius equal to or larger than 15 mm [0011-0013]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the curved radius of panel sections in Matsuoka-Oguchi to have at least a 15 mm radius as in Ota to accommodate slight or intense deformation of the bottle.

Claim(s) 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Oguchi (US  2010/0089865) in view of Casper (US 2019/0210758).

7: Matsuoka discloses a synthetic resin bottle 1 for aseptic filling, including a tube-shaped body section [0035-0036], wherein:

said body section includes a eight decompression absorbing panels 43 configured to absorb decompression after the bottle for aseptic filling is filled with a beverage at normal temperature and the bottle is sealed [0052]; and

pillar sections 45 respectively disposed between said decompression absorbing panels and formed by arcuate wall surfaces, wherein said arcuate wall surfaces of said pillar sections in a cross section of said body section configure parts of one imaginary perfect circle (fig. 9); and

wherein, in a cross section of said body section, an end portion (start of 45) of said decompression absorbing panels connected to an edge of said pillar sections in a circumferential direction is a curved line having a curvature radius equal to or larger than 5 mm [0056].

Matsuoka fails to disclose geometrical shapes. Casper teaches a plurality of geometrical shape sections 16, 42 are regularly disposed side by side over an entire circumference of said body section ([0022-0023]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Matsuoka to include the geometric shapes of Casper to assist in further supporting the bottle structure.

8-9: Matsuoka-Casper discloses the synthetic resin bottle according to claim 7, wherein said decompression absorbing panel panels have an elongated shape, and said plurality of geometrical shape sections are arrayed side by side in a direction crossing a ridge line that extends in a longitudinal direction of said decompression absorbing panel panels and forms a contour of said decompression absorbing panel panels (Casper; fig. 1).

10: Matsuoka-Casper discloses the synthetic resin bottle according to claim 8, wherein the longitudinal direction of said decompression absorbing panel panels coincides with a longitudinal direction of said body section or is inclined with respect to the longitudinal direction of said body section (Matsuoka; fig. 1).

11-17: Matsuoka-Casper discloses the claimed invention as applied to claim 7 wherein a plastic bottle with straight first and second grooves and/or elevations extending in first and second directions (Casper; abstract; [0031], [0010]; fig. 1). 

18: Matsuoka-Casper discloses the synthetic resin bottle according to claim 7, where Casper teaches geometrical shapes. However, a label fails to be taught. Matsuoka teaches wherein said geometrical shape section is capable of being stamped with a label disposed on an outer circumference of said body section [0002-0003]. 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Applicants argument with respect to aseptic filling is taught by primary reference Matsuoka and is noted in the rejection above. Matsuoka is also used to teach eight decompressed panels extending radially to the longitudinal axis.
Matsuoka also teaches curved panels between each decompressed area. Level surface 45, which represents the area between the decompressed panels, is taught to have a radius of curvature of 10 mm [0056]. Applicant requires this area to be at least 5 mm. This limitation is fulfilled by Matsuoka. 
It is believed that all intervening claims have been met by the provided references in the rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735